Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-19-2002

In Re Linerboard
Precedential or Non-Precedential: Precedential

Docket No. 01-4535




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"In Re Linerboard " (2002). 2002 Decisions. Paper 585.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/585


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
PRECEDENTIAL

       Filed September 19, 2002

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 01-4535

IN RE: LINERBOARD ANTITRUST LITIGATION
(MDL No. 1261)

WINOFF INDUSTRIES, INC.

v.

STONE CONTAINER CORPORATION; JEFFERSON
SMURFIT CORP.; SMURFIT-STONE CONTAINER CORP.;
INTERNATIONAL PAPER CO.; GEORGIA PACIFIC CORP.;
WEYERHAEUSER PAPER CO.; TEMPLE-INLAND INC.*;
GAYLORD CONTAINER CORP.*; UNION CAMP CORP.;
SIMPSON TACOMA KRAFT CO.; TENNECO, INC.;
TENNECO PACKAGING; PACKAGING CORPORATION
OF AMERICA
(D.C. Civil No. 98-cv-05055)

GENERAL REFRACTORIES COMPANY, ON BEHALF OF
ITSELF AND ALL OTHERS SIMILARLY SITUATED

v.

STONE CONTAINER CORPORATION
(D.C. Civil No. 99-cv-01341)

Stone Container Corporation, Jefferson Smurfit Corp.,
Smurfit-Stone Container Corp., International Paper Co.,
Georgia Pacific Corp., Weyerhaeuser Paper Co., Temple-
Inland, Inc.*, Gaylord Container Corp.*, Union Camp
Corp., Tenneco, Inc., Tenneco Packaging and Packaging
Corporation of America,

Appellants




(*Amended per Clerk’s Order dated 2/5/02)

Appeal from the United States District Court
for the Eastern District of Pennsylvania
(D.C. Nos. MDL No. 1261)
District Judge: Honorable Jan E. DuBois

Argued: July 19, 2002

Before: McKEE, FUENTES and ALDISERT, Circuit   Judges.

ORDER AMENDING SLIP OPINION

It is ordered that the opinion in the above filed
September 5, 2002 be and is hereby amended as follows:

Insert on page 5, above the legend "Attorneys for
Appellees General Refractories Company and Co-Lead
Counsel for Corrugated Sheet Plaintiffs," the following:

       Gary L. Specks, Esquire
       Kaplan, Fox & Kilsheimer, LLP
       203 North LaSalle Street Suite 2100
       Chicago, Il 60601

       Robert A. Skirnick
       Meredith, Cohen, Greenfogel &
        Skirnick
       63 Wall Street, 32nd Floor
       New York, NY 10005

       BY THE COURT:

       /s/Ruggero A. Aldisert
       Circuit Judge

Dated: September 19, 2002

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                2